DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 22, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 9, “probe 10” should read “probe 8”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication unit” in claim 1
“display unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action the “communication unit” will be interpreted as circuitry that can transmit data over a cellular network of the internet (see page 11, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the instantaneous scanning procedure" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite that the scanning procedure is instantaneous. Additionally, the Applicant does not disclose in the specification that the scanning procedure is instantaneous.
8 contains the trademark/trade name WiFi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a WiFi/Modem radio and, accordingly, the identification/description is indefinite.
Claim 15 recited the limitation “high voltage” in line 3, which is considered indefinite. It is not clear to the examiner from the claim language or the specification what amount of voltage needs to be present to be considered high voltage. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Katsman et al. (US 20030083563, hereinafter Katsman).
Regarding claim 1, Katsman teaches an ultrasound imaging system (100) for remote control of a scanning procedure (Abstract) comprising:
	an ultrasound scanning device ([0018], “ultrasound imaging system 110”) comprising an ultrasound probe ([0019], “the ultrasound imaging system 110 of the remotely controllable ultrasound imaging system 100 is preferably attached to a transducer (not shown)”) adapted to controllably transmit ultrasound energy ([0021], “the transducer transmits ultrasonic sound waves into the patient’s body”), an ultrasound image processor (130), and a communication unit (fig. 1, ultrasound data processor 130 acts as the communication unit) adapted to send image data to and receive control signals from a remote location ([0022] describes the process of sending image data from the data processor 130 to the remote terminal 165 and [0029] describes the processing of transmitting commands from the remote terminal 165 to the data processor 130 of the imaging system 110) connected to the ultrasound scanning device via a network connection ([0029], “the network connection between the ultrasound imaging system 110 and the remote terminal 165 is bi-directional”);
	an ultrasound image display unit ([0020], remote display 190) that is located at the remote location (fig. 1 shows the remote display is located within the remote terminal 165) and adapted to display the image data received from the ultrasound scanning device ([0025], “the remote display 190 preferably displays the pixel image data and the system parameter data as images”), wherein the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to enable the transmission of ultrasound energy by the ultrasound probe ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the transmission of the ultrasound waves from the probe into the patient’s body).
	Regarding claim 2, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to ([0029], “the remote data processor 170 may transmit command data back to the ultrasound data processor 130” the command data is later used to control the parameters of the ultrasound data processor 130 where the data processor is part of the scanning device and is therefore the commands sent from the remote data processor 170 are controlling the scanning device).
	Regarding claim 3, Katsman teaches the ultrasound imaging system of claim 2, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to a digital enabling command ([0029], explains that the network connection between the on-site ultrasound system and the remote system is a network connection meaning that all commands or data transferred over the network connection is considered to be digital and [0020] explains that the network connection is an internet, intranet, or wireless connection) sent from the remote location to enable the transmission of ultrasound energy by the ultrasound scanning device ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the transmission of the ultrasound waves from the probe into the patient’s body).
	Regarding claim 8, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device further comprises a MODEM/WiFi radio adapted to send images to the remote location ([0040], explains that the imaging data is sent to the remote location over a high-speed network such as a wireless network, DSL or other broadband network meaning that the device has a MODEM/WiFi radio) and receive control commands from the remote location ([0041], “the imaging parameters acquired at step 240 may also be transmitted back from the remote imaging system to the medical imaging system”, the parameters are commands inputted by the operator of the remote location).
Regarding claim 12, Katsman teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted for audio communication with the remote location ([0034], “the technician may also transmit audio signals, or speech, to the specialist in substantially the same manner as described above”).
Regarding claim 13, Katsman teaches the ultrasound imaging system of claim 12, as set forth above, wherein the ultrasound scanning device further comprises a loudspeaker and a microphone ([0032]-[0034] because the technician can also transmit audio to the specialist the same way the specialist can to the technician, the microphone and speaker described in [0032] would also be included in the on-site ultrasound imaging system 110).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Fors et al. (US 20050202843, hereinafter Fors).
Regarding claim 5, Katsman teaches the ultrasound imaging system of claim 2, as set forth above, 
	Katsman does not specifically teach the ultrasound scanning device is further adapted to be responsive to verbal commands sent from the remote location to enable the ultrasound scanning device to transmit ultrasound energy for the instantaneous scanning procedure. 
	However, 
	Fors in the same field of endeavor teaches a remote imaging device ([0024], “remote system 130 may be… an imaging system”) is further adapted to be responsive to verbal commands sent from the remote location ([0031], “the wireless communication device 110 is used to transmit commands and/or data to the remote system 130”, para. 31 further goes on to explain that the command is voice initiated) to enable the remote imaging device to transmit energy for the instantaneous scanning procedure ([0056], “image acquisition, for example, may be initiated at the remote system 130 in response to the voice command”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to be responsive to verbal commands sent from the remote location as taught by Fors. The motivation to do this would be to improve clinical workflow, as recognized by Fors ([0001], [0012, [0013]).
Claims 4, 6, 7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Abraham (US 20140039277).
Regarding claim 4, Katsman teaches the ultrasound imaging system of claim 3, as set forth above.
Katsman does not specifically teach the ultrasound scanning device comprises a command decoder that is responsive to digital commands sent from the remote location and adapted to determine the identity of the received commands 
However, 
Abraham teaches the ultrasound scanning device (fig. 2) comprises a command decoder ([0099], transducer control unit 210) that is responsive to digital commands sent from the remote location ([0102] explains that the controller 210 receives commands (control data) and responds to those commands by passing along the commands to their appropriate destination) and adapted to determine the identity of the received commands ([0099], “controller 210 authenticates the signal…the signal may require processing in accordance with well known protocols for decompression, decryption…”, decryption being a form of decoding to determine the identity of the received command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have a command decoder. The motivation to do this would be to decrypt the command signal if necessary, as recognized by Abraham ([0099]).
Regarding claim 6, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. 

	However, 
	Abraham in the same field of endeavor teaches a transmit controller (fig. 2, transducer control unit 210) that is coupled to the ultrasound probe (fig. 2 shows that the transceiver 210 is connected to the transducer 225) and adapted to be responsive to the reception of an enable signal initiated from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound transducer system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the transducer on/off (enable/disable)) to enable the transmission of ultrasound energy by the ultrasound probe (when the user at the remote workstation turns on the transducer they are enabling the transmission of ultrasound energy from the transducer 225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have a transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location. The motivation to apply the known technique of the transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of providing a system that would allow the user of the remote workstation to control the transmission of ultrasound waves from an ultrasound probe at a different work site. 
Regarding claim 7, Katsman in view of Abraham teaches the ultrasound imaging system of claim 6, as set forth above. Abraham further teaches the ultrasound probe further comprises a transducer array ([0099], “the transducer array 225 is linear”) adapted to transmit ultrasound energy under control of the transmit controller ([0102], “controller 210 may be in receipt of…control data which is passed to the transducer 100, 225 for proper operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system disclosed by Katsman in view of Abraham to have the ultrasound probe comprise a transducer array adapted to transmit ultrasound energy under control of the transmit controller. The motivation to apply the known technique of the ultrasound probe that comprises a transducer array adapted to transmit ultrasound energy under control of the transmit controller taught by Abraham to the ultrasound imaging system of Katsman would be to allow for the predictable results of providing a system that would allow the user of the remote workstation to control the transmission of ultrasound waves from an ultrasound probe at a different work site. 
Regarding claim 9, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a cellular network circuitry ([0081], “an intelligent device may replace the personal computer 700 including a cell phone, an intelligent I-phone, a 4G intelligent communications…” meaning the device is configured with a cellular network when one of these devices is used) adapted to send images to the remote location and receive control commands from the remote location (fig. 7A-7B and [0115] show the personal computer 700 which is configured to implement the embodiments of the disclosed invention meaning that the computer is able to transmit and receive data/controls from the remote location).
([0082]).
Regarding claim 10, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device is further adapted for video communication with the remote location ([0112], “primary and remote work stations may communicate with diagnostician or surgical team via a hospital server…with a console 700 for ultrasound/fiber optic internal and video camera imaging”, the remote work station is considered to be the ultrasound scanning device and the surgical team at the hospital is considered the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have video communication with the remote location. The motivation for this would be to allow the user at the hospital/remote location to have a live video feed of the patient, as recognized by Abraham ([0016]).
Regarding claim 11, Katsman in view of Abraham teaches the ultrasound imaging system of claim 10, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a smartphone camera or a webcam ([0016], “video camera (conveniently available via a typical cell phone, intelligent device or the GHOST PC console)”, the camera available on the PC console is considered to be a webcam and the cellphone is considered the smartphone).
([0016]).
Regarding claim 14, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises an ultrasound image acquisition program ([0115], “computer system 700 upon which at least one embodiment of the invention may be implemented” meaning that the collection of image data from the transducer is implemented from the programs stored on the computer system 700) which is adapted to be enabled or disabled from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable), thereby enabling/disabling the imaging program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to include an imaging acquisition program that can be enabled or disabled from the remote location. The motivation to apply the known technique of an imaging acquisition program that can be enabled or disabled from the remote location as taught by Abraham to the ultrasound imaging system of Katsamn would be to allow for the predictable results of allowing the user at the remote workstation to control when imaging occurs.
Regarding claim 15, Katsman teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound probe further comprises an array transducer (fig. 2, transducer 225) and a high voltage supply (fig. 2, battery power supply 224) selectively coupled to the array transducer (fig. 2 shows the battery power supply 224 is connected to the transducer 225 and [0102], “regulate the amount of power delivered to transducers” means that the power is selectively sent to the transducers)
wherein the high voltage supply (fig. 2, battery power supply 224) is adapted to be selectively coupled to the array transducer under control from the remote location ([0102] explains that the controller 210 receives control signals sent from the remote location one of which is an on/off control that is sent to the transducers to control the amount of power delivered to the transducers. If the on control is sent, the power supply will transmit power to the transducers and if the off control is sent the power supply will not transmit power to the transducers. Therefore, the high voltage supply is considered to be selectively coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to include a high voltage supply that is selectively coupled to the transducer and controlled by the remote location. The motivation to apply the known technique of a high voltage supply that is selectively coupled to the transducer and controlled by the remote location as taught by Abraham to the ultrasound imaging system of Katsamn would be to allow for the predictable results of allowing the user at the remote workstation to control when imaging occurs.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelissier et al. (US 20170105701) teaches an apparatus and method for providing remote expert feedback to an operator of an ultrasound imaging machine (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793